EXHIBIT 10.1(e)

AMENDED AND RESTATED INVESTMENT AGREEMENT

This Amended and Restated Investment Agreement (this “Agreement”) is entered
into as of this 3rd day of January, 2002, by and between ADTRAN, INC. (the
“Borrower”), a Delaware corporation, and FIRST UNION NATIONAL BANK
(successor-in-interest to First Union National Bank of Tennessee) (the
“Bondholder”), a national banking association.

W I T N E S S E T H

WHEREAS, the State Industrial Development Authority for the State of Alabama
(the “Issuer”) issued its Taxable Revenue Bond, Series 1995 (ADTRAN, Inc.
Project) in the principal amount of Fifty Million and No/100 Dollars
($50,000,000.00) (the “Bond”) to the Bondholder pursuant to that certain First
Amended and Restated Financing Agreement (as amended from time to time, the
“Financing Agreement”) dated as of April 25, 1997 among the Issuer, the
Bondholder and the Borrower; and

WHEREAS, the Borrower and the Issuer entered into that certain First Amended and
Restated Loan Agreement (as amended from time to time, the “Loan Agreement”)
dated as of April 25, 1997, and the Issuer assigned to the Bondholder all of the
rights of the Issuer under the Loan Agreement with the intention that the
Bondholder enjoy all of the rights of the Issuer thereunder except to the extent
of certain rights reserved with respect to certain rights to notice and
“Additional Payments,” as defined in the Financing Agreement; and

WHEREAS, as further evidence of its obligations to the Bondholder arising under
the Loan Agreement, the Borrower executed that certain First Amended and
Restated Note (as amended from time to time, the “Note”) dated April 25, 1997
payable to the order of the Bondholder in the maximum principal amount of Fifty
Million and No/100 Dollars ($50,000,000.00); and

WHEREAS, one condition to the Bondholder’s agreement to purchase the Bond was
that the Bondholder shall have a first priority lien upon certain deposit
accounts maintained with the Bondholder to secure the Note and obligations under
the Loan Agreement, with such deposits to be derived from sources other than the
proceeds of the Bond; and

WHEREAS, the Borrower, the Bondholder and AmSouth Bank of Alabama (“AmSouth”)
entered into that certain Investment Agreement (the “Original Investment
Agreement”) dated as of April 25, 1997, pursuant to the terms and conditions of
which the Borrower granted to Bondholder a lien and security interest upon
certain Deposit Accounts (as defined therein) established with Bondholder and
AmSouth; and

WHEREAS, concurrently with the execution hereof, the Bondholder and AmSouth are
entering into an Assignment and Assumption Agreement, pursuant to the terms and
conditions of which AmSouth is irrevocably selling and assigning to the
Bondholder, and the Bondholder is irrevocably purchasing and assuming, AmSouth’s
participation interest in the Bond, the Note, the Loan Agreement and the
collateral security therefor; and


 



--------------------------------------------------------------------------------

WHEREAS, in connection with such sale and assignment from AmSouth to the
Bondholder, the Borrower and Bondholder desire to amend and restate the Original
Investment Agreement in its entirety, pursuant to the terms and conditions
hereinafter set forth.

NOW, THEREFORE, as an inducement to cause the Bondholder to purchase the Bond,
and for other valuable consideration, the receipt and sufficiency of which are
acknowledged, it is agreed as follows:

1.      Establishment and Maintenance of Certificate of Deposit. Prior to the
execution of this Agreement, the Borrower established a commercial money market
deposit account with the Bondholder bearing the account number 2000010106277 in
the amount of Thirty Million and No/100 Dollars ($30,000,000.00) (the “Deposit
Account”). Prior or concurrently with the execution of this Agreement, Borrower
shall apply the amounts on deposit in the Deposit Account, together with an
additional Twenty Million and No/100 Dollars ($20,000,000.00) for a total of
Fifty Million and No/100 Dollars ($50,000,000.00), toward the purchase of a
5-year certificate of deposit with the Bondholder (the “Certificate of
Deposit”). The Certificate of Deposit shall be established in the name of the
Borrower and is and shall be subject to the restriction that the Borrower shall
have no access to funds on deposit or applied thereto absent the consent of the
Bondholder. The interest rate on the Certificate of Deposit shall be a fixed
rate throughout the term of the Certificate of Deposit, pursuant to the Loan
Agreement.

2.      Source of Deposited Funds. Funds applied by the Borrower toward the
Certificate of Deposit shall not be funds that are proceeds of the Bond.

3.      Definition of Secured Indebtedness. As used herein, “Secured
Indebtedness” shall mean all present and future debts and other obligations of
the Borrower evidenced by the Bond, the Note and the Loan Agreement, as they may
hereafter from time to time be amended, modified, extended, renewed or restated,
and all obligations arising hereunder.

4.      Security Interest; Assignment. To secure the payment of the Secured
Indebtedness, the Borrower hereby assigns, pledges and grants a continuing
security interest in and lien on the Certificate of Deposit to the Bondholder,
together with all replacement certificates of deposit, however denominated, and
all proceeds thereof (collectively, the “Account”).

5.      Representations and Warranties. The Borrower warrants and represents to
the Bondholder the following:

a.           Title. The Borrower is the sole legal and equitable owner of the
Account.

b.          No Encumbrances. The Account is not subject to any assignment, lien
or other encumbrance other than rights in favor of the Bondholder pursuant to
this Agreement.

c.           Valid Lien. This Agreement provides the Bondholder with a valid
first priority assignment of and lien interest in the Certificate of Deposit.


2



--------------------------------------------------------------------------------

d.          Representations and Warranties in the Financing Agreement and Loan
Agreement. All of the representations and warranties set forth in Article 2 of
the Financing Agreement and set forth in Section 2.2 of the Loan Agreement are
true and correct as of the date hereof.

6.      Covenants. The Borrower covenants with the Bondholder as follows:

a.           No Transfer. The Borrower shall not sell or assign the Account in
whole or in part and will not grant or allow any other lien or encumbrance to
attach thereto.

b.          No Withdrawal. The Borrower shall not withdraw any funds from or
otherwise applied to the Account or convert the Account to any other savings
instrument or account in whole or in part, without the prior specific written
approval of the Bondholder; provided, however, (i) in the absence of an Event of
Default hereunder the Borrower shall be entitled to receive interest accrued on
the Account as such interest would normally become payable under the terms and
conditions of the respective account contracts, and (ii) the Borrower may at any
time use funds from the Account to prepay the Secured Indebtedness, in whole or
in part.

7.      Perfection. The Borrower acknowledges and agrees that the Certificate of
Deposit is a bank deposit and that the Bondholder’s security interest therein is
duly protected against lien creditors of the Borrower, bona fide purchasers from
the Borrower and the rights of the Borrower or a Trustee for Borrower under any
filing under the Bankruptcy Code by the absolute control of the Bondholder as to
the right of withdrawal from the Certificate of Deposit. Should the Bondholder
in the future determine that the filing of a financing statement or other action
is necessary or desirable as further evidence of the perfection of the interest
of the Bondholder in the Account, the Borrower shall bear all costs of the
preparation and filing of such financing statements or the taking of such other
action, including the reasonable fees and expenses of the Bondholder’s
attorneys.

8.      The Bondholder’s Right of Set-off. As a further inducement to the
Bondholder to purchase the Bond, the Borrower hereby grants to the Bondholder
(and acknowledges the existence of) the right of set-off against the Account and
grants to the Bondholder (and acknowledges the existence of) a banker’s lien
against the Account, both of which rights serve as additional security for the
Secured Obligations.

9.      The Borrower’s Right of Set-off Against the Bondholder. The Bondholder
hereby grants to the Borrower and acknowledges the existence of the Borrower’s
right to set-off the balance of the Account against and to the reduction of all
or part of the balance of the Secured Indebtedness in the event that the
Bondholder should fail to pay to the Borrower the funds in the Account upon the
tender of full payment of Secured Indebtedness or upon the tender of partial
payment thereof, to the extent such partial payment is then allocated to the
Bondholder’s interest in the Bond.

10.    Warranty of the Bondholder. The Bondholder represents and warrants that
this Agreement constitutes a legal, valid and binding obligation of the
Bondholder and is enforceable against the Bondholder in accordance with its
terms, except as enforcement hereof


3



--------------------------------------------------------------------------------

may be limited by (i) bankruptcy, insolvency, or other similar laws affecting
the enforcement of creditors’ rights and (ii) general principles of equity,
including the exercise of judicial discretion in appropriate cases.

11.    Event of Default Defined. The occurrence of any one or more of the
following events shall constitute an Event of Default under this Agreement.

a.           Financing Agreements. The occurrence of an Event of Default under
the Financing Agreement, the Loan Agreement or the Note.

b.          Monetary Default. The Borrower’s failure to pay any amount due to
the Bondholder under this Agreement within five (5) days of demand.

c.           Breach of Covenant. The Borrower’s failure to perform or observe
any obligation or covenant made herein with respect to the Secured Indebtedness.

d.          Breach of Representation or Warranty. The Borrower’s making of any
representation or warranty in connection with this Agreement or the Secured
Indebtedness that is materially false.

12.    Remedies Upon Event of Default. Upon the occurrence of an Event of
Default hereunder, the Bondholder may pursue any or all of the following
remedies without any notice to the Borrower except as required below:

a.           Withdrawal from Account. The Bondholder may withdraw some or all of
the funds in the Account and apply the proceeds thereof to the Secured
Indebtedness. The Borrower hereby appoints the Bondholder as the Borrower’s
attorney-in-fact for the purpose of withdrawing funds from the Account in such
event.

b.          Exercise of Set-off. The Bondholder may exercise its right to
set-off and lien against the Account.

c.           Other Remedies. The Bondholder may pursue any other remedy that may
be available to it under any other document pertaining to the Secured
Indebtedness or that may otherwise be available to the Bondholder at law or
equity.

d.          Application of Proceeds. All amounts received by the Bondholder for
the Borrower’s account by exercise of its remedies hereunder shall be applied as
follows: First, to the payment of all expenses incurred by the Bondholder in
exercising its rights hereunder, including attorney’s fees, and any other
expenses due the Bondholder from the Borrower; Second, to the payment of all
interest included in the Secured Indebtedness, in such order as the Bondholder
may elect; Third, to the payment of all principal included in the Secured
Indebtedness, in such order as the Bondholder may elect; and Fourth, surplus to
the Borrower or other party entitled thereto.

13.    Expenses. Upon demand, the Borrower will advance to the Bondholder or, at
the Bondholder’s option, reimburse the Bondholder for, the following expenses:


4



--------------------------------------------------------------------------------

a.           Taxes. All taxes that the Bondholder may be required to pay because
of the Secured Indebtedness (excluding taxes based upon the net income of the
Bondholder) or because of the Bondholder’s interest in any property securing the
payment of the Secured Indebtedness;

b.          Administration. All expenses that the Bondholder may incur in
connection with the preparation, execution, administration or enforcement of
this Agreement or of any other document pertaining to the Secured Indebtedness;

c.           Protection of Collateral. All costs of preserving or disposing of
any collateral securing the Secured Indebtedness.

d.          Costs of Collection. All court costs and other costs of collecting
any debt, overdraft or other obligation included in the Secured Indebtedness,
including compensation for time spent by employees of the Bondholder;

e.           Litigation. All costs arising from any litigation, investigation,
or administrative proceeding (whether or not the Bondholder is a party thereto)
that the Bondholder may incur as a result of the Secured Indebtedness or as a
result of the Bondholder’s association with the Borrower, including, but not
limited to, expenses incurred by the Bondholder in connection with a cause or
proceeding involving the Borrower under any chapter of the Bankruptcy Code or
any successor statute thereto;

f.           Attorneys’ Fees. Reasonable attorneys’ fees and costs incurred in
connection with any of the foregoing.

If the Bondholder pays any of the foregoing expenses, they shall become a part
of the Secured Indebtedness and shall bear interest at the highest rate
applicable to the Secured Indebtedness from time to time. This paragraph shall
remain in full effect regardless of the full payment of the Secured
Indebtedness, the purported termination of this Agreement, the delivery of the
executed original of this Agreement to the Borrower, or the content or accuracy
of any representation made by the Borrower to the Bondholder; provided, however,
the Bondholder may terminate this paragraph by executing and delivering to the
Borrower a written instrument of termination specifically referring to this
paragraph.

14.    Consent to Jurisdiction and Service of Process. The Borrower hereby
irrevocably consents to the jurisdiction of the federal and state courts of the
State of New Jersey, for the purpose of any litigation to which the Bondholder
may be a party and which concerns this Agreement or the Secured Indebtedness. It
is further agreed that venue for any such action shall lie exclusively with
courts sitting in the State of New Jersey, unless the Bondholder agrees to the
contrary in writing. The Borrower hereby further irrevocably consents to service
of process being served in any suit, action or proceeding concerning this
Agreement or the Secured Indebtedness by mailing a copy thereof by registered
mail or certified mail, postage prepaid, return receipt requested, or by
overnight courier service, to it at its address set forth herein or in the Loan
Agreement.

15.    Not Partners; No Third Party Beneficiaries. Nothing contained herein or
in any related document shall be deemed to render the Bondholder a partner of
the Borrower for


5



--------------------------------------------------------------------------------

any purpose. This Agreement has been executed for the sole benefit of the
Bondholder and no third party is authorized to rely upon the Bondholder’s rights
hereunder or to rely upon an assumption that the Bondholder has or will exercise
its rights under this Agreement or under any document referred to herein.

16.    No Marshaling of Assets. The Bondholder may proceed against collateral
securing the Secured Indebtedness and against parties liable therefor in such
order as it may elect, and neither the Borrower nor any creditor of the Borrower
shall be entitled to require the Bondholder to marshal assets. The benefit of
any rule of law or equity to the contrary is hereby expressly waived.

17.    Notices. Any communications concerning this Agreement or the credit
described herein shall be addressed as provided in the Financing Agreement.

18.    No Reliance on the Bondholder’s Analysis. The Borrower acknowledges and
represents that, in connection with the Secured Indebtedness, the Borrower has
not relied upon any financial projection, budget, assessment or other analysis
by the Bondholder or upon any representation by the Bondholder as to the risks,
benefits or prospects of the Borrower’s business activities or present or future
capital needs incidental thereto, all such considerations having been examined
fully and independently by the Borrower.

19.    Legal and Binding Agreement. The Borrower warrants that the execution and
performance of this Agreement will not violate any judicial or administrative
order or governmental law or regulation, and that this Agreement is valid,
binding and enforceable in every respect according to its terms, subject to
principles of equity and laws applicable to the rights of creditors generally,
including bankruptcy laws.

20.    No Consent Required. The Borrower warrants that the Borrower’s execution,
delivery and performance of this Agreement do not require the consent of or the
giving of notice to any third party including, but not limited to, any other
lender, governmental body or regulatory authority, except for the Issuer, to who
such notice has been given.

21.    Indulgence Not Waiver. The Bondholder’s indulgence in the existence of an
Event of Default hereunder or any other departure from the terms of this
Agreement shall not prejudice the Bondholder’s rights to declare an Event of
Default or otherwise demand strict compliance with this Agreement.

22.    Cumulative Remedies. The remedies provided the Bondholder in this
Agreement are not exclusive of any other remedies that may be available to the
Bondholder under any other document or at law or equity.

23.    Amendment and Waiver in Writing. No provision of this Agreement can be
amended or waived, except by a statement in writing signed by the party against
which enforcement of the amendment or waiver is sought.

24.    Assignment. This Agreement shall be binding upon and inure to the benefit
of the respective heirs, successors and assigns of the parties except that the
Borrower shall not assign any rights or delegate any obligations arising
hereunder without the prior written


6



--------------------------------------------------------------------------------

consent of the Bondholder. Any attempted assignment or delegation by the
Borrower without such required prior consent shall be void.

25.    Entire Agreement; Termination of Existing Investment Agreement. This
Agreement and the other written agreements among the parties represent the
entire agreement among the parties concerning the subject matter hereof, and all
oral discussions and prior agreements are merged herein. This Agreement is
intended to replace and supercede that certain Investment Agreement dated as of
April 25, 1997 among Borrower, Bondholder (successor-in-interest to First Union
National Bank of Tennessee) and AmSouth Bank of Alabama.

26.    Severability. Should any provision of this Agreement be invalid or
unenforceable for any reason, the remaining provisions hereof shall remain in
full effect.

27.    Time of Essence. Time is of the essence of this Agreement, and all dates
and time periods specified herein shall be strictly observed, except that the
Bondholder may permit specific deviations therefrom by its written consent.

28.    Applicable Law. The validity, construction and enforcement of this
Agreement shall be determined according to the laws of the State of New Jersey
applicable to contracts executed and performed entirely within the state. In
this regard, it is acknowledged that the Note, Loan Agreement and Financing
Agreement are governed by the substantive laws of the State of Alabama, and the
parties wish for New Jersey law to apply hereto because the Bondholder has its
places of business and all payments on the Secured Indebtedness are due in the
State of New Jersey.

29.    Gender and Number. Words used herein indicating gender or number shall be
read as context may apply.

30.    Captions Not Controlling. Captions and headings have been included in
this Agreement for the convenience of the parties, and shall not be construed as
affecting the content of the respective paragraphs.

31.    Waivers Regarding Damages and Trial by Jury. The Borrower agrees with the
Bondholder, and the Bondholder agrees with the Borrower, that they shall not
have a remedy of punitive or exemplary damages against the other in any dispute
arising out of this Agreement, and hereby waive any right or claim to punitive
or exemplary damages as they have not or which may arise in the future in
connection with any dispute arising out of this Agreement. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A TRIAL BY JURY IN ANY ACTION ARISING
HEREUNDER.

32.    Other Concurrent Deliveries to Bondholder. Concurrently with the
execution hereof, the Borrower shall have delivered to the Bondholder a good
standing certificate issued by the Borrower’s state of incorporation within the
last thirty (30) days and such Uniform Commercial Code lien, tax lien, judgment
and pending litigation search results (which results shall be in form and
substance satisfactory to the Bondholder) as may be requested by the Bondholder.


7



--------------------------------------------------------------------------------

33.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
document.

Duly executed and delivered as of the date first written above.

  

ATTEST:

 

ADTRAN, INC.


/s/ PAT GILL

 

By: 


/s/ JAMES E. MATTHEWS

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Pat Gill
Executive Assistant

 

 

 James E. Matthews
 Senior Vice President/CFO

 

 

 

FIRST UNION NATIONAL BANK

 

 

By: 


/s/ ROBYN G. BEH

 

 

 

--------------------------------------------------------------------------------

 

 

 

 Name:  Robyn G. Beh
 Title:  Vice President


8


 